Newburger, J.
This is an appeal from a judgment '✓entered upon a verdict directed by the trial justice.
At the close of the case it was consented by counsel for the respective parties ¡tliat the court pass upon the questions of law and fact, whereupon the trial justice directed a verdict .for the plaintiff, to which defendant’s counsel excepted.
The defendant -made no request to be allowed to go to the jury upon the questions of fact. - .
The only inquiry, therefore, is, whether the evidence be .sufficient-to sustain the verdict.
*723We think the direction of the court is sustained by the evidence.-
Furthermore, the case contains no certificate that it contains all the evidence given on the trial.
We find no errors of law, and, therefore, the judgment must be affirmed, with costs.
Ehrlich, Ch. J., concurs.
Judgment affirmed, with costs.